DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.
Priority
	This application is a 371 of PCT/JP2016/081969 filed October 27, 2016, which claims foreign priority to Japan Document No. 2015-211193 dated October 27, 2015.  An English Language translation of the foreign priority document has not been made of record.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on April 2, 2021 in which Claims 2 and 3 are cancelled and Claim 1 is amended to change the breadth of the claims.
Claims 1 and 4-14 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) dated March 22, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ("Synthesis and Characteristics of Acetate Propionate Cellulose", Chinese Doctoral Dissertations & Master's Theses Full-text Database: Engineering Science & Technology I, No. 9, B016-78, filed with the IDS filed 6/24/2020) in view of Kojun et al (Japanese Publication No. JP 2014125607 A, provided with the attached PTO-892) and Diamantoglou et al (US Patent No. 4,543,409, provided with the attached PTO-892).
	Applicants claim a method for producing modified fine cellulose fibers comprising: impregnating a cellulose with a reactive fibrillation solution or reactive fibrillation mixture to esterify and chemically fibrillate the cellulose, wherein the modified fine cellulose fibers have an average fiber diameter of 10 to 800 nm, are dispersible in an organic medium, and comprise microfibrils, the microfibrils containing a crystalline cellulose I maintained from the crystallinity of the cellulose and having chemically- modified surfaces. and wherein said reactive fibrillation solution or mixture has a low solubility to the cellulose and contains a catalyst including a base catalyst or an organic acid catalyst, a monobasic carboxylic anhydride comprising at least one member selected from the group consisting of an aliphatic monocarboxylic anhydride, an alicyclic monocarboxylic anhydride, and an aromatic monocarboxylic anhydride, and an aprotic solvent-comprising at least one member selected from the group consisting of dimethylsulfoxide, N,N-dimethylacetamide, N,N-dimethylformamide, and N- methyl-2-pyrrolidone.
	The Chen reference discloses a method for producing acetate propionate cellulose, wherein the reactive solution contains pyridine (a base catalyst), acetic/propionic anhydrides (both being aliphatic monocarboxylic anhydride), and DMAc (i.e., N,N-dimethylacetamide, an aprotic solvent), whereby the reactive solution makes the cellulose undergo a catalytic esterification reaction. Although Chen reference does not definitely point out that the method is used for producing modified fine cellulose fibers, and comprises impregnating a cellulose with the reactive fibrillation solution to esterify the cellulose to thereby perform chemical fibrillation, however, cellulose is an aggregate of fine fibers, and a person skilled in the art knows that subjecting a cellulose to modification actually corresponds to subjecting fine fibers to modification, and thus the method for producing acetate propionate cellulose is also a method for producing acetate propionate fine fibers, that is, they employ-different ways of expression, and actually are the same. Furthermore, a person skilled in the art also knows that esterification reaction of cellulose is inevitably accompanied by impregnation of the cellulose with a reactive solution. On the basis that the raw materials, reaction solutions and reaction types are the same, a person skilled in the art cannot distinguish the production method of Claim 1 from the production method of the Chen reference according to the technical effect of chemical fibrillation, and thus it is deduced that the method disclosed in the Chen reference also has the technical effect of chemical fibrillation. In conclusion, a person skilled in the art deduces that the Chen reference embraces technical effects of the method recited in instant Claim 1 (see sections 3.2.4, 
	It is noted that instant Claim 1 was amended to recite that the modified fine cellulose fibers as having an average fiber diameter of 10 to 800 nm.  See the Kojun et al Japanese Publication No. JP 2014125607 A wherein the text specifically disclose a fine modified cellulose fibers being obtained by treating fine cellulose fibers possessing carboxyl groups and having an average diameter of 0.1 to 200 nm with a hydrophobic modifying agent possessing a hydrocarbon group (see English Language Abstract), which covers part of the average fiber diameter of 10 to 800 nm of the fine cellulose fibers recited in instant Claim 1.
	In regard to the technical measurements recited in the dependent claims, 
the ratio of monocarboxylic anhydride and the ratio of catalyst are conventional experimental parameters, and a person skilled in the art can reasonably adjust them according to substitution degree, reaction rate and reaction degree. With regard to the dependent claims, concerning the technical solution where the catalyst comprises an alkaline compound, the Chen reference discloses that the catalytic power of pyridine in the reaction process is not strong, and reaction rate of initial stage is increased as the temperature rises, wherein the reaction temperature is 80ºC, and the reaction time is around 12 hours, and a target substitution degree can be achieved when the esterification reagent is 300-400% of stoichiometric equation (see section 7.4).  The Chen reference further discloses that when the molar ratio of anhydride to cellulose is 3, and the molar ratio of pyridine to anhydride is 2/3, that is, pyridine:anhydride:cellulose= 2:3:l, the substitution degree is 0.74 (see Fig.7.5). 
	The Diamantoglou et al patent provides additional information in regard to the claimed method of producing modified fine cellulose fibers.  The Diamantoglou et al patent discloses a water-insoluble fiber of cellulose acetate, and specifically discloses the following contents in Example 41 (see Example 41):

Degree of esterification: 0,70 Degree of polymerization: 650 Water retentivity: 720%
It can be seen that the Diamantoglou et al patent discloses that when potassium acetate is used as a catalyst, and potassium acetate/acetic anhydride=1/12 and potassium acetate/cellulose=l/10 (molar ratio), that is, potassium acetate:anhydride:cellulose =0.1:1.2:l, the substitution degree of the resulting acetate cellulose may be 0.7, and teaches that use of smaller amounts of catalyst and anhydride also can achieve the same substitution degree when using potassium acetate as catalyst, in particular the amount of potassium acetate catalyst is far less than the amount of pyridine catalyst in the Chen reference, that is to say, in the reaction the catalytic reactivity of potassium acetate is higher than pyridine. It is a commonly used technical means in the present field to use a complex catalyst. Thereby, in order to reduce the amounts of catalyst and anhydride and increase equilibrium reactivity, a person skilled in the art has a motivation to replace the pyridine in the Chen reference with the pyridine-potassium acetate complex catalyst according to actual need, that is, the catalyst is a combination of pyridine and alkali metal compound.  Furthermore, with regard to the dependent claims, although the Chen reference does not definitely point out the saturated absorptivity of the cellulose to the reactive fibrillation solution, on the basis that the raw materials, reactants, reaction types and products are substantially the same, a person skilled in the art cannot distinguish the production methods recited in the dependent claims and the Chen reference from each other according to the technical effect, and thus it is deduced that the method of the Chen reference also achieves the additional technical features.  The Chen reference discloses that the esterification reaction is carried out in a 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
	One of ordinary skill in this art would be motivated to combine the teaching of the Chen reference with the teaching of the Kojun et al Japanese Publication and the Diamantoglou et al patent to reject the instant claims since each of the references disclose procedure for modifying a cellulose compound.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute a pyridine containing catalyst used in the method for producing acetate propionate cellulose in the Chen reference with a base catalyst in view of the recognition in the art, as suggested in the Diamantoglou et al patent that a base catalyst such as potassium acetate would be effective to performed a modification of cellulose fibers. The Kojun et al Japanese Publication is cited to show that the obtainment of fine modified cellulose fibers by treating fine cellulose fibers having an average diameter of 0.1 to 200 nm with a hydrophobic modifying agent is known in the art.
Response to Arguments
Applicant's arguments filed April 2, 2021 have been fully considered but they are not persuasive. Applicants argue against the rejection of the claims on the ground that the Chen reference, Diamantoglou et al patent and the Kojun et al publication disclose dissolution of the cellulose whereby the instantly claimed invention does not dissolve the cellulose.  This argument is not persuasive since the prior art references disclose reaction of the cellulose with substantially the same chemical compounds recited in the instant claims, which include the use of a base catalyst, acetic/propionic anhydrides (both being aliphatic monocarboxylic anhydride), and DMAc (i.e.,N,N-dimethyl-   acetamide, an aprotic solvent), whereby the reactive solution makes the cellulose undergo a catalytic esterification reaction, which embraces the esterifying reaction recited in the instantly claimed invention. Accordingly, the rejection of Claims 1 and 4-14 under 35 U.S.C. 103 as being unpatentable over Chen ("Synthesis and Characteristics .

Summary
No claim has been allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 








For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623